Title: To James Madison from James Maury, 10 April 1802
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 10th. April 1802
					
					Previous to Col: Lenox’s coming into office I had, from time to time, disbursed money 

for American Seamen in cases which the consular Act passed 14th. April 1792 does not warrant, 

and for which I never have received payment. Seeing the power you are  

with by the Act of 18th. April 1798 I pray you will avail me of that by directing the Agent who 

May succeed Col: Lenox, or the Minister, to make me payment of it, or of such part thereof as 

shall appear reasonable. The whole Amount is £101. 2. 5 of which £36. 10. 9 has been expended in 

burying poor Seamen £12. 17. 3 1/2 in cloaths for shipwrecked or destitute, the principal part of 

the remainder for board and allowances beyond what is prescribed by law.
					The definitive Treaty does not seem to have produced any material change in these 

Markets for Imports from the U.S.A. Wheat previous to that had been falling in price and now 

is about 10/⅌ 70 lb with the prospect of its continuing to lower: Flour 38/ or 39/ ⅌ Barrel.
					The King was vested by parliament on the 24th. past with the power of suspending or 

ceasing the countervailing duties on our Ships and the goods Imported in them for twelve 

months; but as that power has not yet been used, I cannot at present say how it is likely to Affect 

our Shipping; as things now are, the countervailing duty on Tobacco in particular, will in a great 

measure deprive us of the Freight of that article for this country. I have the honor to be with 

perfect Esteem Sir Your most Obedient Servant
					
						James Maury
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
